MEMORANDUM DECISION
Relator, Brenston Lewis, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order denying his application for permanent total disability compensation, and to issue an order granting such compensation, or, in the alternative, an order that complies withState ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, andState ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision, including findings of fact and conclusions of law.  The magistrate concluded that the commission's decision was supported by some evidence and provided an adequate explanation of the commission's rationale, and that the requested writ should be denied.
Relator filed an objection to the decision of the magistrate essentially rearguing issues already adequately addressed in that decision.  For the reasons stated in the decision of the magistrate, the objection is overruled.
Following independent review pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law to them.  Accordingly, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it. In accordance with the  decision of the magistrate, the requested writ is denied.
Objection overruled; writ of mandamus denied.
TYACK and BROWN, JJ., concur.